*706The opinion of the Court was delivered by
Fenner, J.
The plaintiff, for the use and benefit of his minor child, Eva Lehman, sues the defendant for damages for injury to said child resulting from the alleged negligence of defendant or its employees.
He was met hy two exceptions, which must first be disposed of:
1. The first exception sets up want of legal citation, and denies the jurisdiction of the court on the ground that its domicile is in the parish of Orleans.
The charter of the company, Act 21 of 1878, assigns it no domicile in the State; provides that it may bo sued “only in the district courts of the parishes in which its railroad is constructed, of which the parish of Lafayette is one; and directs that service of process may be made “upon either the president, secretary, treasurer or any of the directors of said company resident in this State, or upon an agent or agents of the company resident in this State, and designated by the directors to receive such service.”
Before instituting suit, plaintiff’s attorney wrote to the general attorneys of the company, Messrs. Leovy & Kruttschnitt, of New Orleans, inquiring who were the agents, and received a reply designating A. C. Hutchinson and J. Gr. Schriever as such. Accordingly, the citation was served personally on Schriever, who also accepted service for Hutchinson. Neither by allegation nor proof is the agency denied. On the contrary, the proof, as far as it goes, sustains it.
The exception has no merit.
2. The other exception is that the petition does not allege or set forth that the defendant is a corporation, an association or a natural person.
.The defendant was sued in its.proper corporate name, and the objection was robbed of all force, if it had any, by the amendment made under direction of the judge.